United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         May 16, 2006
                        _______________________
                                                                 Charles R. Fulbruge III
                                No. 05-30726                             Clerk
                              Summary Calendar
                          _______________________


                                 LETITIA DUMAS,

                                                   Plaintiff - Appellant,

                                        v.

   CHRISTIAN HEALTH MINISTRIES; BAPTIST COMMUNITY MINISTRIES;
EXECUTIVE RISK INDEMNITY, INC; ST PAUL FIRE & MARINE INSURANCE CO,

                                          Defendants - Appellees.
________________________________________________________________

         On Appeal from the United States District Court
       for the Eastern District of Louisiana, New Orleans
                         No. 2:05-CV-285
_________________________________________________________________


Before JONES, Chief Judge, and DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

           Appellant Letitia Dumas challenges the district court’s

grant of summary judgment in favor of Appellees Christian Health

Ministries (“Christian Health”) and Baptist Community Ministries.

Agreeing that     Dumas    has    not   demonstrated   a   genuine   issue    of

material fact, we AFFIRM.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                I. BACKGROUND

           The facts are undisputed.                Dumas, an African-American

woman, was hired by Christian Health in October 2000 as a Nurse

Coordinator.    Dumas was subsequently terminated from that position

in February 2001; Dumas’s supervisors cited poor performance due to

her lack of qualifications as reasons for her termination.                          On

December 7,    2001,    Dumas    filed       suit   in   Louisiana     state     court

alleging employment discrimination in violation of Louisiana’s

Anti-Discrimination statute,        LA. REV. STAT. ANN. § 23:333.          Named as

defendants    were   Appellees     and   their       insurers,      Executive     Risk

Indemnity Inc. (“Executive Risk”), and St. Paul Fire & Marine

Insurance Co. (“St. Paul”).         On December 15, 2004, the district

court dismissed Executive Risk from the suit because Christian

Health failed to comply with the notice provisions of its insurance

policy.    On January 27, 2005, Dumas revealed that she sought

recovery of punitive damages under federal and state law.                  The case

was removed    to    federal    district       court     pursuant    to   28    U.S.C.

§ 1446(b) and on April 20, 2005, the district court granted

Appellees’    motion   for     summary   judgment        and   dismissed       Dumas’s

claims.   On June 2, 2005, the district court granted St. Paul’s

motion for summary judgment, and the company was dismissed from the

suit.   Accordingly, the district court entered judgment on June 7,

2005, dismissing Dumas’s suit in its entirety.                        Dumas timely

appealed, and this court has jurisdiction pursuant to 28 U.S.C.



                                         2
§ 1291 to hear the appeal.

                                 II. DISCUSSION

             A district court’s grant of summary judgment is reviewed

de   novo,   applying    the   same      standards       as   the   district   court.

Priester v. Lowndes County, 354 F.3d 414, 419 (5th Cir. 2004).

Summary judgment is appropriate if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment

as a matter of law.”        FED R. CIV. P. 56(C); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 312-33, 106 S. Ct. 2548, 2552-53 (1986).

On a motion for summary judgment, a court must review the facts in

the light most favorable to the nonmovant.                    Walker v. Thompson,

214 F.3d 615, 624 (5th Cir. 2000).             In this case, we must decide

whether the district court correctly determined that Dumas had

failed to present evidence creating a genuine issue of material

fact sufficient to defeat Appellees’ motion for summary judgment.

             The initial burden in an employment discrimination case

is   on   the   plaintiff      to    establish       a    prima     facie   case   of

discrimination.         Reeves      v.   Sanderson       Plumbing    Prods.,   Inc.,

530 U.S. 133, 142; 120 S. Ct. 2097, 2106 (2000).                     This burden is

satisfied by proving that (1) the plaintiff is part of a protected

class, (2) was qualified for the position, (3) has suffered an

adverse action by the employer, and (4) was replaced by someone



                                          3
outside the protected class. Price v. Fed. Express Corp., 283 F.3d
715, 720 (5th Cir. 2002).

          In the instant case, Dumas’s prima facie case fails

because she has neither shown she was qualified for the position nor

that she was replaced by a person outside of her protected class.

A careful review of the record reveals Dumas was not qualified for

the Nurse Coordinator position at the time she was hired.       The

undisputed evidence shows that she lacked the level of nursing

experience required for her position, did not possess a graduate

degree, and could not satisfactorily fulfill her job duties.    The

district court’s grant of Appellees’ motion for summary judgment was

proper.

                                                          AFFIRMED.




                                 4